HOUGH, Circuit Judge
(dissenting). This is an action for breach of contract, and, if the contract were as stated in the majority opinion, the rest follows as matter of course.
The agreement as found is one for the assumption by respondent of a towboat’s liability for the round trip from New York to South Amboy and return, including any and all periods of waiting at the latter place. No such contract is alleged in the libel, and the proof *964is of a bargain as familiar in this harbor as is the towboat itself. That the well-known “coal order” long used in forms substantially alike by all the towing lines hauling coal from Raritan Bay and the Arthur Kill to New York, imports an agreement to bring into the shelter of a slip all the boats awaiting loading or towing whenever the weather is bad, is the result of this decision.
To this result I cannpt agree—not because I differ as to any point of law stated, but because I do not think any such bargain was ever made.